Citation Nr: 0715187	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, lupus discoid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1961.  

This appeal arises from January and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In the January 2004 rating decision the RO reopened the 
veteran's claim for service connection and denied the claim.  
In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States 
Court of Appeals for Veterans Claims (Court) instructed that 
the Board of Veterans' Appeals must initially address the 
issue of whether or not new and material evidence has been 
submitted to reopen a claim in cases where there is a prior 
final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  


FINDINGS OF FACT

1.  The RO, in an March 1982 rating decision, denied service 
connection for a skin disorder.  The veteran was notified his 
claim was denied by the RO in a April 1982 letter.  The 
veteran did not appeal.  

2.  The RO, in an August 1989 rating decision, denied the 
request to reopen the claim for service connection for a skin 
disorder.  The veteran was notified by the RO his claim was 
not reopened in a September 1989 letter.  

3.  The evidence submitted since August 1989 is cumulative 
and redundant.  It consists of additional post service 
records of diagnosis and treatment for lupus discoid.  It 
does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The August 1989 rating decision denying the request to 
reopen the claim for service connection for a skin disorder, 
lupus discoid, is final.  38 U.S.C. § 4004(b)(1982); 
38 C.F.R. § § 3.104, 19.192 (1988).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a skin disorder, 
lupus discoid.  38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

During the pendency of the appeal in Kent v. Nicholson, 
20 Vet. App. 1 (2006) the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that VA 
must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that is to say, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  

The veteran submitted his request to reopen his claim for a 
skin disorder in June 2003.  The RO responded and sent a 
letter to the veteran in September 2003.  The letter reads in 
part as follows:

You were previously denied service-
connected compensation for skin condition 
. . . 

In order for us to reconsider this issue, 
you must submit new and material evidence 
to show that the condition was incurred 
in or aggravated by your active military 
service.  New evidence is evidence that 
has not been previously considered.  
Evidence that is merely cumulative and 
tends to reinforce a previously well-
established point is not considered new.  
Material evidence is evidence that is 
relevant to the issue of service 
connection.  

Enclosed with the letter was a sheet explaining that the 
evidence must show a disease began in service or that there 
was some event in service which caused the disease.  In the 
January 2004 rating decision, the RO explained that service 
connection for the cited condition was previously denied 
because the veteran's service medical records were negative 
for history, treatment or diagnosis of a skin condition.  The 
rating decision also included the applicable regulation 
38 C.F.R. § 3.156 (2006) defining new and material evidence.  
The RO then reopened and denied the claim on the merits.  A 
copy of the January 2004 rating decision was sent to the 
veteran in February 2004.  The RO then readjudicated the 
claim in a February 2004 rating decision.  On his VA Form 9 
dated in January 2005 the veteran wrote that he "maintained 
the evidence of record is supportive of my position for 
entitlement to service connection.  This condition was first 
treated during my military service in Ft. Gordon, Georgia."  
Clearly, the veteran has been informed of the basis for the 
prior denial, the definition of new and material evidence, 
and the evidence necessary to support his claim.  

While the original notice to the veteran in this case may not 
have explicitly complied with the requirements of Kent, the 
Board can find no benefit to the veteran in remanding the 
claim.  There has been extensive factual development of the 
claim.  The veteran's service medical records are in the 
claims folder and do not indicate any gaps in the record.  
There are service treatment records dated periodically from 
the date of entrance to the date of separation.  Also of 
record is the report of an April 1962 VA examination which 
noted the skin examination was negative.  The private medical 
records indicate lupus discoid was diagnosed by biopsy in 
1968.  There are no documented skin symptoms in the claims 
folder prior to that date.  Notably the veteran first filed 
his claim for service connection for a skin disorder in 
February 1973.  The Board has considered that the veteran 
could provide a statement describing his claimed rash in 
service and request that others who witnessed it do likewise.  
The veteran is aware that lay statements may be submitted to 
support his claim since the claims folder includes a lay 
statement submitted in conjunction with a prior claim for 
service connection.  

As the evidence necessary to support the veteran's claim is 
not evidence of current diagnosis but in-service symptoms, 
and the service medical records appear to be complete, there 
is no basis for assuming that any additional notice to the 
veteran would result in his submitting new and material 
evidence that would reopen the claim.  Based on the 
foregoing, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant is harmless error.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, related to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2006).  

Factual Background and Analysis.  The RO denied service 
connection for a skin disorder in an March 1982 rating 
decision.  In an August 1989 rating decision the RO denied 
the veteran's request to reopen his claim.  The veteran was 
notified his claims were denied by the RO and did not appeal 
those decisions.  In June 2003 the veteran requested his 
claim be reopened.  In January and February 2004 the RO 
reopened and denied the claim.  The veteran appealed to the 
Board.  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  For that reason the Board has compared the 
evidence submitted prior to August 1989 with the evidence 
submitted subsequent to that date.  

In August 1989, the service medical records in the claims 
folder noted no skin disorder at service entrance in May 
1959, no records of any complaints or treatment for a skin 
disorder, and no abnormality of the skin at service 
separation examination in February 1961.  An April 1962 VA 
examination report noted evaluation of the skin was negative.  
The first reference to any skin disorder is a notation of a 
skin rash of the scalp in March 1968 records from the Bureau 
of Health.  It was noted in the records that lupus discoid 
was diagnosed by biopsy in 1968.  Private medical records 
documented diagnosis and treatment of lupus discoid from 1968 
periodically through 1989.  

The records submitted since August 1989 consist of additional 
private and VA records of treatment and diagnosis of lupus 
discoid dated from the late 1980's through 2003.  The veteran 
also submitted duplicates of service medical records already 
in the claims folder.  

The records in the claims folder in August 1989 included 
evidence of current diagnoses of lupus discoid.  The 
additional records submitted since August 1989 are merely 
redundant and cumulative as they only present more evidence 
of post service diagnoses and treatment for lupus discoid and 
dermatitis.  They do not offer any evidence of a skin 
disorder in service or any nexus between the currently 
diagnosed skin disorder and service.  The only records 
related to service are duplicates of those which were already 
in the claims folder and were previously considered by the 
RO.  

The veteran has not submitted any new evidence which relates 
to any unestablished fact.  The evidence does not raise a 
reasonable possibility of substantiating the claim.  There 
continues to be no evidence of a skin disorder in service or 
any competent medical evidence which indicates the current 
skin disorder, lupus discoid was incurred in service.  
38 C.F.R. § 3.156 (2006).  


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a skin disorder.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


